t c memo united_states tax_court charlie laws petitioner v commissioner of internal revenue respondent docket no filed date charlie laws pro_se monica d armstrong for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - this court must decide whether an amount received by petitioner as a disability retirement annuity is includable in gross_income and whether social_security payments received by petitioner are includable in gross_income some of the facts in this case have been stipulated and are so found petitioner resided in atlanta georgia at the time he filed his petition petitioner was born on date petitioner retired in petitioner timely filed his federal_income_tax return return he reported adjusted_gross_income of dollar_figure on his return this amount consisted solely of interest_income attached to the return was a form 1099r statement of annuity paid from the office of personnel management retirement programs which indicated that petitioner received a gross retirement annuity in the amount of dollar_figure in this amount was not reported on petitioner’s return according to a date letter from the united_states civil service commission petitioner’s retirement annuity under the civil service retirement act was based on his being declared totally disabled from his position as special delivery messenger post office department the nature of petitioner’s disability was listed as industrial blindness petitioner also received dollar_figure of social_security_benefits in this amount was not reported on petitioner’s return respondent determined that petitioner failed to report the disability retirement annuity and a portion of his social_security_benefits on his return petitioner argues generally that the disability retirement annuity is not taxable in his words if i live above the bridge if i have to pay tax let the man under the bridge pay tax he asserts age discrimination in that he claims a year old does not have to pay tax whereas a year old person must pay tax petitioner does not cite any sections of the internal_revenue_code to support his position we do not find any age discrimination provisions in the applicable statutes cited below it is clear based on the record before us that the disability retirement annuity is excludable from gross_income only if the requirements of sec_104 are met sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived exclusions from income are a matter of legislative grace and are construed narrowly 515_us_323 taxpayers generally bear the burden of proving that they are entitled to exclude amounts claimed rule a 290_us_111 petitioner does not contend that the burden_of_proof is on respondent under sec_7491 sec_104 excludes from gross_income amounts received by an employee through accident_or_health_insurance for personal injuries or sickness except to the extent such amounts are a attributable to contributions made by the employer which were not includable in the gross_income of the employee or b paid_by the employer thus petitioner may exclude the disability payments under sec_104 if the payments were attributable to contributions made by his employer which were included in petitioner’s gross_income sec_104 similarly petitioner may exclude disability payments if he paid the premiums for the disability policy id sec_105 is essentially the mirror image of sec_104 and subject_to two exceptions not applicable in this case includes in the gross_income of an employee amounts received through accident_or_health_insurance for personal injuries or sickness to the extent such amounts are a attributable to contributions by the employer which were not includable in the gross_income of the employee or b are paid_by the employer petitioner failed to establish that the disability annuity_payment he received in was attributable solely to contributions he made under the disability plan or that the disability payments were not attributable in whole or part to contributions by his employer miley v commissioner tcmemo_2002_236 likewise there is no evidence that the contributions - - from petitioner’s employer were included in petitioner’s income id therefore petitioner is not entitled to exclude the disability retirement annuity from gross_income under sec_104 accordingly we sustain respondent’s determination that petitioner’s disability retirement annuity received in is includable in his gross_income respondent also contends that petitioner failed to include in gross_income a portion of the social_security_benefits he received in sec_86 requires the inclusion of a portion of social_security_benefits in gross_income when the sum of the recipient’s modified_adjusted_gross_income plus one-half of the social_security_benefits exceeds certain threshold amounts in the case of a single_taxpayer when this sum exceeds dollar_figure the lesser_of percent of such excess or percent of the social_security_benefits received during the taxable_year must be included in gross_income sec_86 c a under sec_86 modified_adjusted_gross_income in general equals adjusted_gross_income with adjustments not relevant here sec_86 petitioner had modified_adjusted_gross_income in in excess of dollar_figure therefore a portion of his social_security_benefits is taxable accordingly we sustain respondent’s determination that petitioner’s gross_income includes a portion -- - of the respective social_security disability benefits he received during the taxable_year in issue to reflect the foregoing decision will be entered for respondent
